Citation Nr: 1031929	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric disorder. 

2.  Entitlement to service connection for a psychiatric disorder, 
previously addressed as a psychological disorder and as a nervous 
condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1968 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which declined to reopen the claim for service 
connection for a psychological disorder, finding that new and 
material evidence had not been submitted. 

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for a psychiatric disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue has been recharacterized to comport with the evidence 
of record. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1976 rating decision, the RO denied service 
connection for a nervous condition.  The Veteran did not timely 
appeal the decision and it is now final.

2.  Evidence received since the March 1976 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a psychiatric disorder and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the RO's March 1976 rating decision is 
new and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for psychiatric 
disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

New and Material Evidence 

The RO denied service connection for a nervous condition in March 
1976 finding that the Veteran's condition pre-existed service.  
The decision was based upon a June 1969 psychiatric evaluation 
which determined that the Veteran had suffered profound abuse 
from his parents.  The Veteran did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160(d) (2009). 

The Veteran filed a claim for service connection for a 
psychiatric disorder in March 2008.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the March 1976 RO decision includes 
the Veteran's testimony at the July 2010 Board hearing and two 
letters from the Veteran's sisters. 
The Veteran testified that he was never abused by his parents.  
Similarly, the Veteran's sisters attested that there was no 
physical or mental abuse of the children by their parents.  The 
credibility of these statements is presumed for the purpose of 
determining new and material evidence, therefore these statements 
raise the possibility that the June 1969 psychiatric evaluation 
was inaccurate and that the Veteran's condition did not pre-exist 
service. 

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence that the Veteran's in 
service psychiatric condition did not pre-exist service.  
Therefore, the information submitted since the last final rating 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  
38 U.S.C.A. § 5108.






ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a psychiatric disorder 
having been submitted, the petition to reopen the claim for 
service connection is granted.


REMAND

The Veteran contends that he has an acquired psychiatric disorder 
which was caused by abuse he received in service. 

Upon entrance to service no psychiatric, mental or nervous 
conditions were noted. 

On April 17, 1969 the Veteran was subject to a Court-Martial 
order for being AWOL from November 4 1968 to November 24, 1968; 
for being AWOL from December 8, 1968 to March 11, 1969; and for 
violating the conditions of his minimum custody on March 29, 
1969.  The Veteran was ordered to be confined to hard labor for 
five months.   

In service the Veteran was treated on May 7, 1969 for chronic 
severe depressive reaction manifested by sadness, guilt and 
loneliness.  He was also treated on May 31, 1969 for severe acute 
anxiety reaction manifested by fear, depression and trembling.  
No cause for these reactions was identified.  

A June 2, 1969 psychiatric evaluation states that the Veteran 
reported suffering profound abuse, abandonment and cruelty at the 
hands of his parents.  He was found to have a longstanding 
character and behavior disorder that would exist permanently.  As 
a result, the examiner determined that the Veteran could not be 
rehabilitated and strongly recommended administrative separation.  
The Veteran was discharged from service on June 23, 1969. 

The Veteran now alleges that parental abuse never occurred.  His 
testimony is in direct conflict with statements he reportedly 
made in 1969 psychiatric evaluation.  
The evidence of record establishes that no psychiatric disorders 
were noted or reported upon entrance to service; and that the 
Veteran complained of and was treated for anxiety and depression 
in service.  Post-service the Veteran has been diagnosed with 
various conditions including passive-aggressive personality 
disorder, depression, and anxiety disorder.  However there is 
insufficient medical evidence to determine whether the Veteran's 
current conditions are related to the in-service treatment, 
therefore a VA examination is needed.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for an examination 
with a psychiatrist.  The examiner should 
review the record prior to the examination.  
Due to the nature of the condition(s) the 
psychiatrist is asked to determine: 

(a) Whether the Veteran has any current 
acquired psychiatric disorder. 

(b) Whether it is at least as likely as not 
that any current diagnosed acquired 
psychiatric disorder was caused or aggravated 
by the Veteran's service. 
 
The examiner is to note that the Veteran was 
found to have no psychiatric conditions upon 
entrance to service. 

The examiner is to note that the Veteran 
reportedly told an in-service examiner that 
he had experienced profound abuse by his 
parents and that the examiner determined that 
the Veteran had a pre-existing character and 
behavior disorder.  

All opinions must be accompanied by a clear 
and complete rationale which discusses all 
relevant evidence of record.  

2) After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection an acquired 
psychiatric disorder.  If the decision is 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case and give them time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


